Title: To Thomas Jefferson from Joshua Dodge, 24 September 1821
From: Dodge, Joshua
To: Jefferson, Thomas


 Respected Sir
Marseilles
24 September 1821
I was favoured on the 31st of July with the duplicate of your esteemed letter of the 19th of April, the original of which reached me on the 21 instt. I regret the long passage of the Union caused you any apprehension respecting the safety of the Shipment by her. My firm has duly executed the new commissions you give me & has Shipped them on board the Brigantine Packer of Newburyport Captn Campbell (which is the first Vessel that has cleared out for the U.States, since the receipt of the duplicate of your letter. of 19 April.) consigned to the collector of the Port of Boston who has orders to forward the same to you. You have annexed the Invoice amounting to F. 1136.67 which my firm has passed to your debit. I received on the 21st inst the remittance you had directed Mr Vaughan to make me & I have negociated it as noted at foot of this letter. The net produce of F1043.05. has been passed to your credit by my firm to which I shall also transfer the small balance of your funds in my hands of F 119.27. It may be necessary to observe to you that the oil generally shipped from this place to America is received from the Riviera of Genoa & does not stand in more than F13 per Basket or Case of 12 Bottles, whilst the oil I have always shipped for you is the superfine oil of Provence, which costs nearly double the price, owing to its very superior quality & flavour.—I have recommended to the care of Capn Campbell a Medal of Bishop Belzunce who so much distinguished himself in this place by his patriotism & humanity during the plague of 1720. He will deliver it to the collector at Boston to be forwarded to you & I hope it will prove acceptable. I wish the packet may have a quick passage & that your provisions may reach you safe & in good condition. I need not assure you of the pleasure I shall ever feel when you afford me opportunities of being of use to you & I remain, Dear Siryour most obedt humble servtJoshA DodgeF. 1060.at60 d/sight of S. Girard on Haffite & Co. Paris16.95{15.90. Agio1.05 Brokerage1043.05“nett proceeds of remittance119.27old balance now paid1162.321135.67cost of present invoice35.65present balace in my favor